Citation Nr: 1113630	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from January 1951 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes the Veteran initially requested a personal hearing with the Board, but subsequently withdrew his hearing request in a January 2011 statement.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diagnosed bilateral sensorineural hearing loss has not been medically attributed to his military service; hearing loss was not diagnosed within one year of separation from the military.

2.  The Veteran's tinnitus has not been medically attributed to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in March 2010.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the RO provided the Veteran with appropriate VA examinations in March 2010 and October 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As will be explained before, the examiner in both opinions was unable to provide an etiological opinion without resorting to speculation.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the examiner explained a definitive opinion with regard to likely etiology could not be made without resorting to speculation because the Veteran was not given true audiological tests in the military.  Rather, the Veteran passed whisper hearing tests, which the VA examiner explained does not accurately test for high-frequency hearing loss.  Without adequate data of the Veteran's hearing acuity at the time of separation from the military, the examiner explained an opinion with regard to likely etiology of the Veteran's current hearing loss could not be rendered without resorting to speculation.  The Board concludes the VA examiner adequately explained the basis of the opinion and therefore the examinations in this case are adequate to render a decision in this case.  See id.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's diagnosis of hearing loss is November 2009, over five decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he first noticed decreased hearing while still in the military in 1952.  He indicates he was exposed to loaders, blasters and guns without hearing protection while aboard the USS Brinkley in the Navy.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Board notes, however, that while entrance and exit examinations show hearing within normal limits, only whisper tests were conducted (versus a more traditional pure-tone threshold audiological examination).  There are no medical records indicating the Veteran incurred diagnosable hearing loss and tinnitus while in the military.

On the other hand, the Veteran's DD-214 confirms the Veteran served on the USS Brinkley in the Navy, to include service in Korea.  His reported exposure to in-service acoustic trauma is generally consistent with the circumstances of his service and, therefore, noise exposure is conceded.  The Veteran further claims he first noticed hearing loss while in the military.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Board finds the Veteran's lay testimony alone does not establish he had diagnosable hearing loss and tinnitus while in the military.  Again, the Veteran's service treatment records indicate hearing within normal limits on entrance and separation from the military. While the Veteran is competent to identify symptoms of decreased hearing acuity, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Also, as will be discussed more thoroughly below, the Veteran was not actually diagnosed with hearing loss until 2009, over five decades after service.  Accordingly, his testimony that he noticed some amount of hearing loss while still in the military is not "contemporaneous" with a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

For these reasons, while the Board has considered the Veteran's lay testimony that he first observed hearing loss in the military, his lay testimony alone does not support in-service incurrence of hearing loss and tinnitus.  Indeed, his service treatment records tend to support the opposite.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current hearing loss and tinnitus can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, the Veteran first sought treatment for hearing loss in November 2009 and was fitted for hearing aids in December 2009, over five decades after service.  At that time, the audiologist noted the Veteran's in-service noise exposure as well as post-service occupational noise exposure self-employed at various "service stations."  No specific opinion regarding etiology was rendered at that time.

The Veteran also supplied a letter dated in February 2010 from a friend indicating he had known the Veteran for twenty-five years and personally observed the Veteran's "appreciable hearing loss."  The Board notes, however, that even accepting this time line, the Veteran's hearing loss would have first been observed by this friend over three decades after service. 

The Veteran was afforded a VA examination in March 2010 where he was diagnosed with normal to moderately severe bilateral sensorineural hearing loss and tinnitus.  The examiner noted the Veteran's in-service and post-service exposure to noise trauma as well as the Veteran's reported history of symptomatology.

With regard to likely etiology, however, the examiner concluded an opinion could not be rendered without resorting to speculation because the Veteran's in-service induction and separation hearing tests consisted "only of whisper and/or speech voice testing...[which] does not indicate all hearing loss, especially high frequency hearing loss."  Accordingly, due to the lack of specific audiological information on discharge, the examiner found an opinion with regard to etiology could not be made without resorting to mere speculation.  

Similarly, with regard to tinnitus, the Veteran indicated tinnitus onset several years ago.  The examiner noted a strong correlation between tinnitus, noise exposure and hearing loss and, therefore, indicated for the same reasons an opinion with regard to the likely etiology of tinnitus could not be made without resort to mere speculation.

The RO asked the examiner to provide further opinion with regard to the Veteran's claims.  In October 2010, the examiner again reviewed the claims folder. The examiner again indicated that the Veteran's in-service induction and separation examinations revealed normal whisper and/or speech voice testing, but the examiner opined that this type of testing is not frequency specific and does not indicate all hearing loss, especially high frequency hearing loss.  "Therefore, the [Veteran's] hearing sensitivity at discharge is unknown and cannot be speculated."  The examiner also significantly noted a familial history of hearing loss and noted the Veteran's post-service occupation at a service station opining, "this occupation would suggest some noise exposure, although it may not be to the degree of the noise exposure reportedly experienced during military service."  Due to all of these uncertainties, the examiner again opined "this examiner cannot render an opinion regarding hearing loss without resort to mere speculation."

The Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection."). 

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current hearing loss and tinnitus and his military service. 

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In this case, the lay evidence includes the Veteran reporting first noticing hearing loss in 1952, while still on active duty, and a February 2010 letter from the Veteran's friend attesting to the Veteran's hearing loss from the 1980s.  The Board has considered this lay testimony, but finds it insufficient when weighed against the medical evidence to provide a persuasive nexus between the Veteran's current diagnoses and his military service.

That is, the Veteran claims he first noticed hearing loss in 1952.  His friend confirmed observing hearing loss since at least the 1980s, three decades later.  The Veteran does not dispute, however, that he did not actually seek treatment for hearing loss until 2009, over four decades after service.  The Veteran clearly sought medical treatment for other ailments through the years, but never complained of hearing loss or tinnitus until decades later.  The Board also finds compelling the Veteran's post-service occupational noise exposure as well as documented familial history of hearing loss.  Again, no medical professional has ever linked the Veteran's hearing loss or tinnitus to his military service.

Again, when a medical examiner cannot determine the question of etiology without resorting to speculation, the claim cannot be said to have risen to the level of "equipoise." See Chotta, 22 Vet. App. at 86; see Fagan, 573 F.3d at 1289.  In this case, the Board finds the most persuasive evidence in this case is against the Veteran's claim.  While the Veteran is competent to attest to when symptoms of hearing loss and tinnitus began, he is not competent to observe actual decibel threshold loss and therefore is not competent to testify as to when his hearing loss disability began.  He was not actually diagnosed with hearing loss until over four decades after his military service with a lengthy post-service occupational career in service stations with noise exposure.  No medical professional has ever linked his hearing loss or tinnitus with his military service.  

For these reasons, the Board concludes the Veteran's claims seeking service connection for hearing loss and tinnitus must be denied.



ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


